Citation Nr: 0727513	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a disability of the right shoulder as a result of surgery 
performed by the VA in February 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the Board issued a Decision/Remand.  That 
action denied the veteran's request for compensation pursuant 
to 38 U.S.C.A. § 1151; the Remand portion of the action 
involved the issue of entitlement to service connection for a 
right foot disability.  That particular issue was returned to 
the RO/AMC for the purpose of obtaining additional 
information.  This issue is not presently before the Board.  

With respect to the other issue, that involving the right 
shoulder, the Board denied the veteran's appeal and he was 
notified of that action.  He appealed to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
The Court subsequently issued an Order and a Memorandum 
Decision that vacated the Decision portion of the September 
2005 Decision/Remand.  The Court found that the Board did not 
adequately discuss 38 C.F.R. §§ 3.361 or 17.32 (2006) when 
Board denied the veteran's claim.  The Court found that the 
"Board erred by failing to consider and discuss all 
applicable provisions of law and regulation" and it failed 
to provide an adequate reasons and bases for the denial.  
Hence, it vacated and remanded the claim to the Board for 
further action.

Upon reviewing the decision of the Court, it is the decision 
of the Board that the claim must be remanded to RO/AMC so 
that additional medical information may be obtained.  Said 
medical information is needed so that the Board may 
adequately address the applicability of 38 C.F.R. §§ 3.361 
and 17.32 (2006) to the veteran's claim in accordance with 
the Court's instructions.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2005 to the present) received 
for any right shoulder disability, to 
include arthritis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
treatment records, either private or VA, 
are not successful, the RO/AMC should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

2.  Thereafter, the RO must schedule the 
veteran for an examination by an 
appropriate specialist, who has not 
previously been involved in the veteran's 
care, for an opinion as to the nature and 
extent of any "additional disability" 
attributable to shoulder surgery that was 
performed in February 2002.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.

The specialist is requested to review all 
pertinent government and private medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer 
opinions as to:  the nature of any right 
shoulder disabilities prior to the 
February 2002 surgery and whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran 
suffered any additional disability as a 
result of VA medical treatment/surgery.  
If the examiner determines that VA 
treatment/surgery caused an additional 
disability, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
and whether there was fault on VA's part.  

The regulations require a showing not 
only that the VA treatment in question 
resulted in additional disability but 
also that the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  Additional disability may 
be viewed as occurring "as a result of" 
the VA treatment only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability. 
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the 
RO/AMC should readjudicate the appellant's claim.  The RO/AMC 
must specifically discuss the applicability of 38 C.F.R. 
§§ 3.361 and 17.32 (2006).  If the benefits sought on appeal 
remain denied, a supplemental statement of the case should be 
furnished to the appellant, and he should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
is contacted by the RO/AMC.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



